UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3481 General Municipal Money Market Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 2/28/15 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS General Municipal Money Market Fund February 28, 2015 (Unaudited) Short-Term Investments101.2% Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Alabama.6% Mobile County Industrial Development Authority, Gulf Opportunity Zone Revenue (SSAB Alabama Inc.) (LOC; Swedbank) 0.04 3/7/15 5,000,000 a 5,000,000 Alaska1.0% Anchorage, Electric Utility Subordinated Lien Revenue, CP (LOC; Wells Fargo Bank) 0.05 3/17/15 9,200,000 9,200,000 Arizona.8% Maricopa County Industrial Development Authority, MFHR, Refunding (San Clemente Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.04 3/7/15 7,600,000 a 7,600,000 California2.0% California Pollution Control Financing Authority, SWDR (Marin Sanitary Service Project) (LOC; Comerica Bank) 0.05 3/7/15 3,625,000 a 3,625,000 California Pollution Control Financing Authority, SWDR (Napa Recycling and Waste Services, LLC Project) (LOC; Union Bank NA) 0.04 3/7/15 1,300,000 a 1,300,000 California Pollution Control Financing Authority, SWDR (Sierra Pacific Industries Project) (LOC; Wells Fargo Bank) 0.04 3/7/15 6,000,000 a 6,000,000 California Pollution Control Financing Authority, SWDR (South Tahoe Refuse Company, Inc. Project) (LOC; Union Bank NA) 0.04 3/7/15 3,555,000 a 3,555,000 California Pollution Control Financing Authority, SWDR (West Valley MRF, LLC Project) (LOC; Union Bank NA) 0.04 3/7/15 3,200,000 a 3,200,000 Colorado7.3% Branch Banking and Trust Co. Municipal Trust (Series 2027) (City and County of Denver, Airport System Revenue) (Liquidity Facility; Branch Banking and Trust Co. and LOC; Branch Banking and Trust Co.) 0.06 3/7/15 10,085,000 a,b,c 10,085,000 Colorado Health Facilities Authority, Revenue (Sisters of Charity of Leavenworth Health System) (Citigroup ROCS, Series RR II R-14085) (Liquidity Facility; Citibank NA) 0.06 3/7/15 4,700,000 a,b,c 4,700,000 Colorado Housing and Finance Authority, SFMR (Liquidity Facility; FHLB) 0.03 3/7/15 10,900,000 a 10,900,000 Deutsche Bank Spears/Lifers Trust (Series DBE-1129 X) (City and County of Denver, Airport System Revenue) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.14 3/7/15 3,770,000 a,b,c 3,770,000 RBC Municipal Products Inc. Trust (Series E-25) (City and County of Denver, Aviation Airport System Revenue) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.04 3/7/15 9,000,000 a,b,c 9,000,000 Southern Ute Indian Tribe of the Southern Ute Indian Reservation, Revenue 0.02 3/7/15 26,365,000 a 26,365,000 Florida6.5% Branch Banking and Trust Co. Municipal Trust (Series 2042) (Collier County School Board, COP, Refunding (Master Lease-Purchase Agreement)) (Liquidity Facility; Branch Banking and Trust Co. and LOC; Branch Banking and Trust Co.) 0.06 3/7/15 9,000,000 a,b,c 9,000,000 Broward County Health Facilities Authority, Revenue (Henderson Mental Health Center, Inc. Project) (LOC; Northern Trust Company) 0.02 3/7/15 1,300,000 a 1,300,000 Broward County Housing Finance Authority, MFHR (Cypress Grove Apartments Project) (LOC; FNMA) 0.04 3/7/15 13,230,000 a 13,230,000 Collier County Health Facilities Authority, Revenue, CP (Cleveland Clinic Health System) 0.10 6/10/15 10,000,000 10,000,000 Jacksonville Electric Authority, Electric System Revenue, CP (Liquidity Facility; U.S. Bank NA) 0.05 3/18/15 7,500,000 7,500,000 Miami-Dade County, Aviation Revenue (Miami-Dade International Airport) (Eagle Series 2013-0016) (Liquidity Facility; Citibank NA) 0.05 3/7/15 6,500,000 a,b,c 6,500,000 Sunshine State Government Financing Commission, Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.09 4/8/15 8,000,000 8,000,000 Sunshine State Government Financing Commission, Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.12 6/12/15 2,500,000 2,500,000 Hawaii.2% Honolulu City and County, GO Notes 5.00 7/1/15 1,375,000 1,397,392 Illinois1.2% Illinois Development Finance Authority, Revenue (McCormick Theological Seminary Project) (LOC; Northern Trust Company) 0.02 3/7/15 4,500,000 a 4,500,000 Illinois Development Finance Authority, Revenue (Presbyterian Homes Two Arbor Lane Project) (LOC; Northern Trust Company) 0.03 3/7/15 5,000,000 a 5,000,000 Libertyville, Industrial Project Revenue (Fabrication Technologies, Inc. Project) (LOC; Bank of America) 0.15 3/7/15 1,420,000 a 1,420,000 Indiana.2% Fort Wayne, EDR (Park Center Project) (LOC; PNC Bank NA) 0.03 3/7/15 1,435,000 a 1,435,000 Kansas1.2% Wichita, GO Temporary Notes 0.30 10/15/15 11,000,000 11,001,649 Kentucky2.6% Carroll County, Environmental Facilities Revenue, Refunding (Kentucky Utilities Company Project) (LOC; Bank of Tokyo-Mitsubishi UFJ, Ltd.) 0.02 3/7/15 10,000,000 a 10,000,000 Deutsche Bank Spears/Lifers Trust (Series DBE-1314) (Kentucky Economic Development Finance Authority, Revenue (Catholic Health Initiatives)) (Liquidity Facility; Deutsche Bank AG) 0.13 3/7/15 10,000,000 a,b,c 10,000,000 Kentucky Rural Water Finance Corporation, Public Projects Construction Notes 1.00 8/1/15 3,000,000 3,009,731 Louisiana4.3% Ascension Parish, Revenue (BASF Corporation Project) 0.10 3/7/15 10,000,000 a 10,000,000 Ascension Parish, Revenue, CP (BASF SE) 0.16 5/15/15 5,000,000 5,000,000 Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.01 3/2/15 2,000,000 a 2,000,000 Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.02 3/7/15 11,000,000 a 11,000,000 Louisiana Public Facilities Authority, Revenue (Blood Center Properties, Inc. Project) (LOC; JPMorgan Chase Bank) 0.12 3/7/15 1,730,000 a 1,730,000 Louisiana Public Facilities Authority, Revenue (Tiger Athletic Foundation Project) (LOC; FHLB) 0.02 3/7/15 8,710,000 a 8,710,000 Maryland5.4% Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue (Liquidity Facility; State State Bank and Trust Company) 0.02 3/7/15 35,200,000 a 35,200,000 Maryland Economic Development Corporation, Revenue (CWI Limited Partnership Facility) (LOC; M&T Trust) 0.12 3/7/15 3,355,000 a 3,355,000 Montgomery County, CP (Liquidity Facility; JPMorgan Chase Bank) 0.05 3/16/15 10,000,000 10,000,000 Massachusetts6.5% Massachusetts Development Finance Agency, Revenue (Checon Corporation Issue) (LOC; Bank of America) 0.13 3/7/15 2,475,000 a 2,475,000 Massachusetts Port Authority, Special Project Revenue, Refunding (Harborside Hyatt Conference Center and Hotel Project) (LOC; U.S. Bank NA) 0.03 3/7/15 7,500,000 a 7,500,000 Massachusetts School Building Authority, Subordinated Dedicated Sales Tax BAN 5.00 7/16/15 8,000,000 8,146,380 University of Massachusetts Building Authority, Project Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.03 3/7/15 40,000,000 a 40,000,000 Minnesota1.9% Minnesota Housing Finance Agency, Residential Housing Finance Revenue (Liquidity Facility; FHLB) 0.04 3/7/15 6,400,000 a 6,400,000 Minnesota Rural Water Finance Authority, Public Projects Construction Notes 1.00 12/1/15 2,000,000 2,011,278 North Saint Paul-Maplewood-Oakdale Independent School District Number 622, GO Aid Anticipation Certificates of Indebtedness 2.00 9/15/15 2,000,000 2,020,160 Southern Minnesota Municipal Power Agency, Power Supply System Revenue, CP (Liquidity Facility; U.S. Bank NA) 0.06 4/2/15 7,000,000 7,000,000 Missouri4.8% Platte County Industrial Development Authority, IDR (Complete Home Concepts Project) (LOC; U.S. Bank NA) 0.04 3/7/15 6,295,000 a 6,295,000 RBC Municipal Products Inc. Trust (Series E-40) (Missouri Health and Educational Facilities Authority, Health Facilities Revenue (Saint Luke's Health System, Inc.)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.02 3/7/15 10,000,000 a,b,c 10,000,000 RBC Municipal Products Inc. Trust (Series E-47) (Missouri Health and Educational Facilities Authority, Health Facilities Revenue (BJC Health System)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.02 3/7/15 25,000,000 a,b,c 25,000,000 Saint Louis Industrial Development Authority, MFHR (Minerva Place Apartments) (LOC; FHLMC) 0.04 3/7/15 1,530,000 a 1,530,000 Nebraska.6% Lincoln, Electric System Revenue, CP (Liquidity Facility; Bank of Tokyo-Mitsubishi UFJ, Ltd.) 0.05 3/17/15 5,000,000 5,000,000 Nevada1.9% Clark County, Airport System Subordinate Lien Revenue (Las Vegas Mccarran International Airport) (LOC; State Street Bank and Trust Co.) 0.02 3/7/15 16,950,000 a 16,950,000 New Jersey1.1% Bloomfield Township, GO Notes, BAN 1.50 1/15/16 3,325,000 3,356,312 Seaside Heights Borough, GO Notes, BAN (Electric Utility, General Improvement and Water/Sewer Utility) 1.25 1/28/16 2,047,752 2,064,353 Stafford Township, GO Notes, BAN (General Improvement and Water/Sewer Utility) 1.00 5/18/15 4,800,000 4,806,737 New York9.6% Dutchess County Industrial Development Agency, Civic Facility Revenue (Anderson Foundation for Autism, Inc. Project) (LOC; M&T Trust) 0.07 3/7/15 5,555,000 a 5,555,000 Ithaca, GO Notes, BAN 1.00 2/19/16 5,000,000 5,026,601 Nassau County Industrial Development Agency, IDR (The Jade Corporation Project) (LOC; M&T Trust) 0.17 3/7/15 3,350,000 a 3,350,000 New York City Housing Development Corporation, MFMR (Susan's Court) (LOC; Citibank NA) 0.03 3/7/15 11,000,000 a 11,000,000 New York City Industrial Development Agency, Civic Facility Revenue (Sephardic Community Youth Center, Inc. Project) (LOC; M&T Trust) 0.07 3/7/15 5,100,000 a 5,100,000 New York City Municipal Water Finance Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 0.06 3/2/15 5,000,000 5,000,000 New York State Dormitory Authority, Revenue (The Rockefeller University) (Liquidity Facility; JPMorgan Chase Bank) 0.03 3/7/15 15,000,000 a 15,000,000 New York State Housing Finance Agency, Housing Revenue (25 Washington Street) (LOC; M&T Trust) 0.03 3/7/15 7,000,000 a 7,000,000 New York State Mortgage Agency, Homeowner Mortgage Revenue (Liquidity Facility; Royal Bank of Canada) 0.04 3/2/15 6,800,000 a 6,800,000 Riverhead Industrial Development Agency, Civic Facility Revenue (Central Suffolk Hospital Project) (LOC; M&T Trust) 0.05 3/7/15 6,800,000 a 6,800,000 Schenectady Industrial Development Agency, Civic Facility Revenue (Union Graduate College Project) (LOC; M&T Trust) 0.07 3/7/15 5,035,000 a 5,035,000 Yonkers Industrial Development Agency, MFHR (Main Street Lofts Yonkers LLC Project) (LOC; M&T Trust) 0.17 3/7/15 10,000,000 a 10,000,000 North Carolina1.5% North Carolina, Capital Improvement Obligation Revenue 5.00 5/1/15 3,000,000 3,025,283 North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Deerfield Episcopal Retirement Community) (LOC; Branch Banking and Trust Co.) 0.02 3/7/15 10,000,000 a 10,000,000 North Dakota.3% North Dakota Rural Water Finance Corporation, Public Projects Construction Notes 1.00 5/1/15 2,500,000 2,503,042 Ohio1.2% Stark County Port Authority, Revenue (Community Action Agency Project) (LOC; JPMorgan Chase Bank) 0.09 3/7/15 160,000 a 160,000 Union Township, GO Notes, BAN (Various Purpose) 1.00 9/9/15 10,900,000 10,931,392 Oklahoma.1% Tulsa, GO Notes 5.00 10/1/15 1,000,000 1,028,459 Oregon.9% Oregon School District, GO Notes (School Improvement Bonds) 4.00 9/1/15 4,155,000 4,234,236 Portland, First Lien Water System Revenue 2.00 5/1/15 3,400,000 3,410,675 Pennsylvania5.0% Adams County Industrial Development Authority, Revenue (The Brethren Home Community Project) (LOC; PNC Bank NA) 0.02 3/7/15 2,900,000 a 2,900,000 Berks County Industrial Development Authority, Revenue (KTB Real Estate Partnership Project) (LOC; M&T Trust) 0.18 3/7/15 900,000 a 900,000 Jackson Township Industrial Development Authority, Revenue (Everlast Roofing, Inc. Project) (LOC; M&T Trust) 0.22 3/7/15 2,890,000 a 2,890,000 Northumberland County Industrial Development Authority, Revenue (Drug Plastics and Glass Company Project) (LOC; Wells Fargo Bank) 0.18 3/7/15 370,000 a 370,000 Pennsylvania Housing Finance Agency, SFMR (LOC; Sumitomo Mitsui Trust Bank, Ltd.) 0.03 3/7/15 17,905,000 a 17,905,000 Philadelphia Authority for Industrial Development, Revenue (The Philadelphia Protestant Home Project) (LOC; Bank of America) 0.11 3/7/15 8,300,000 a 8,300,000 Tioga County Industrial Development Authority, Student Housing Revenue, BAN (Mansfield Auxiliary Corporation Student Housing Project at Mansfield University of Pennsylvania) 1.00 3/13/15 5,000,000 5,001,187 York County, Revenue, TRAN 1.00 4/30/15 6,645,000 6,655,072 South Carolina2.7% Darlington County School District, GO Advanced Refunding and Improvement Bonds 2.00 3/1/15 5,000,000 5,000,256 Florence County, GO Notes 1.00 6/1/15 3,000,000 3,006,900 Oconee County School District, GO Notes 5.00 3/1/16 4,000,000 4,190,080 South Carolina Association of Governmental Organizations, COP (Evidencing Undivided Proportionate Interests in Tax Anticipation Notes (General Obligations) of Certain South Carolina School Districts) 1.00 4/15/15 12,000,000 12,013,048 Tennessee8.8% Blount County Public Building Authority, Local Government Public Improvement Revenue (Liquidity Facility; Branch Banking and Trust Co.) 0.02 3/7/15 34,000,000 a 34,000,000 Clarksville Public Building Authority, Pooled Financing Revenue (Tennessee Municipal Bond Fund) (LOC; Bank of America) 0.02 3/2/15 8,100,000 a 8,100,000 Clarksville Public Building Authority, Pooled Financing Revenue (Tennessee Municipal Bond Fund) (LOC; Bank of America) 0.05 3/7/15 2,505,000 a 2,505,000 Memphis, CP (Liquidity Facility; Mizuho Bank, Ltd.) 0.05 3/17/15 10,000,000 10,000,000 Metropolitan Government of Nashville and Davidson County, CP (Liquidity Facility; Mizuho Bank, Ltd.) 0.05 3/17/15 10,000,000 10,000,000 Metropolitan Government of Nashville and Davidson County, CP (Liquidity Facility; Sumitomo Mitsui Trust Bank, Ltd.) 0.07 4/2/15 7,500,000 7,500,000 Metropolitan Government of Nashville and Davidson County, CP (Liquidity Facility; Sumitomo Mitsui Trust Bank, Ltd.) 0.06 5/19/15 6,500,000 6,500,000 Texas17.4% Dallas, CP (Liquidity Facility; State Street Bank and Trust Co.) 0.05 3/31/15 10,000,000 10,000,000 Dallas, CP (Liquidity Facility; State Street Bank and Trust Co.) 0.06 3/31/15 7,000,000 7,000,000 El Paso, Water and Sewer Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.05 4/6/15 4,000,000 4,000,000 El Paso Independent School District, Unlimited Tax School Building Bonds (Liquidity Facility; JPMorgan Chase Bank and LOC; Permanent School Fund Guarantee Program) 0.10 6/11/15 10,000,000 10,000,000 Fort Worth, Combination Tax and Limited Surplus Revenue (Certificates of Obligation) 4.00 3/1/15 600,000 600,063 Fort Worth, Combination Tax and Revenue (Certificates of Obligation) 5.00 3/1/15 4,475,000 4,475,594 Gulf Coast Waste Disposal Authority, SWDR (Air Products Project) 0.03 3/7/15 15,000,000 a 15,000,000 Gulf Coast Waste Disposal Authority, SWDR (Air Products Project) 0.03 3/7/15 13,000,000 a 13,000,000 Harris County Cultural Education Facilities Finance Corporation, Medical Facilities Mortgage Revenue, Refunding (Baylor College of Medicine) (LOC; Barclays Bank PLC) 0.02 3/7/15 13,800,000 a 13,800,000 North Texas Municipal Water District, Regional Wastewater System Revenue Bonds 5.00 6/1/15 1,500,000 1,518,415 Port of Port Arthur Navigation District, Revenue, CP (BASF SE) 0.16 5/15/15 5,000,000 5,000,000 Red River Education Finance Corporation, Higher Education Revenue (Texas Christian University Project) (Liquidity Facility; Northern Trust Company) 0.02 3/7/15 13,700,000 a 13,700,000 San Antonio Independent School District, CP (Liquidity Facility; Royal Bank of Canada) 0.08 3/3/15 9,500,000 9,500,000 San Antonio Independent School District, CP (Liquidity Facility; Royal Bank of Canada) 0.07 5/15/15 6,250,000 6,250,000 Texas, GO Notes (Veterans Bonds) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.02 3/7/15 20,000,000 a 20,000,000 Texas, GO Notes (Veterans' Housing Assistance Program) (Liquidity Facility; Landesbank Hessen-Thueringen Girozentrale) 0.05 3/7/15 7,000,000 a 7,000,000 Texas, GO Notes (Veterans' Housing Assistance Program) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.03 3/7/15 10,000,000 a 10,000,000 Texas Department of Housing and Community Affairs, Multifamily Housing Mortgage Revenue, Refunding (Red Hills Villas) (Liquidity Facility; FNMA and LOC; FNMA) 0.04 3/7/15 4,615,000 a 4,615,000 Utah.2% Washington County School District Board of Education, GO School Building Bonds, Refunding 5.00 3/1/15 2,140,000 2,140,284 Virginia.3% Emporia Industrial Development Authority, IDR (Toll VA III, L.P. Project) (LOC; Bank of America) 0.13 3/7/15 2,305,000 a 2,305,000 Wisconsin3.1% Middleton, Note Anticipation Notes 1.50 12/15/15 4,000,000 4,008,395 Milwaukee Area Technical College District, GO Promissory Notes 1.50 6/1/15 3,565,000 3,576,954 Onalaska School District, BAN 2.00 4/15/15 2,000,000 2,003,990 PMA Levy and Aid Anticipation Notes Program, Note Participations 1.00 10/23/15 6,000,000 6,029,017 Wisconsin Health and Educational Facilities Authority, Revenue, CP (Aurora Health Care) (LOC; JPMorgan Chase Bank) 0.10 7/6/15 6,000,000 6,000,000 Wisconsin Housing and Economic Development Authority, Home Ownership Revenue (Liquidity Facility; FHLB) 0.04 3/7/15 6,325,000 a 6,325,000 Total Investments (cost $904,187,935) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at February 28, 2015. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2015, these securities amounted to $88,055,000 or 9.9% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At February 28, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of February 28, 2015 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 904,187,935 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund's Board. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. General Municipal Money Market Funds, Inc. By: /s/ Bradley J.
